Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-9, drawn to a product of a spiral timepiece spring with Ti-Nb binary alloy, classified in class C22C14/00, in the reply filed on 06/29/2022 is acknowledged without traverse. Claims 10-23 are withdrawn from consideration as non-elected claims, claims 1-9 remain for examination, wherein claim 1 is an independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, the claimed Ti range (less than or equal to 80.0 mass% of the total) in the instant claim is broader than the Ti range in the corresponding independent claim 1 (60-85 mass% Ti).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Proper low limit should be added for the claimed Ti range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (JP 52147511 A, listed in IDS filed on 11/25/2019, with English abstract, thereafter JP’511).
Regarding claims 1-7, JP’511 teaches a Nb-Ti alloy wire with excellent corrosion resistant (Abstract and examples of JP’511), which reads on the binary Ti-Nb based alloy as for spring as recited in the instant claims. The composition comparison between composition ranges in the instant claims and the alloy #5 in table 1 of JP’511 is listed in following table. The 75 mass% Ti disclosed by the alloy #5 in table 1 of JP’511 reads on the Ti amount in claims 1-3 and 5, and it is very close to the low limit 76 mass %Ti in claim 4; the total amount of trace elements 0.32 mass% disclosed by the alloy #5 in table 1 of JP’511 is very close to the claimed low limit of total amount 0.3 mass% trace elements in claim 1; and 99.68 mass% (Ti+Nb) disclosed by the alloy #5 in table 1 of JP’511 is very close to the claimed low limit of (Ti+Nb) amount in claim 6. JP’511 further teaches Ti can be adjusted from 10-85 mass% and O can be adjusted from 0.13-0.35, C 0.2 mass% or less, N 0.1 mass% or less (claims of JP’511), which overlaps all of the essential alloy composition as claimed in the instant claims. Closing and overlapping in alloy composition ranges create a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ti, C, N, O, and Nb in the Ti-Nb alloy from the disclosure of JP’511 since JP’511 teaches the same utility throughout whole disclosing range.

Element
From instant Claims 1-5 (in mass %) 
From JP’511 (mass %)
within and overlapping range
(in mass %)
Ti
60.0-88.0 (cl.1);
65.0-85.0 (cl.2);
70.0-85.0 (cl.3);
76.0-85.0 (cl.4)
80.0 or less (cl.5)
75
75 within cl.1-3 and 5
Close to low limit of cl.4
Trace of other compositions including: O, H, C, Fe, Ta, N, NI, Si, Cu, and Al
Each 0.16% or less
Total 0.3% or less
C:0.14;
O: 0.15;
N: 0.03;
Total: 0.32
C:0.14;
O: 0.15;
N: 0.03;
Total close to 0.30
Nb
balance
balance
balance

From claim 6


Ti+Nb
99.7-100
99.68
Very close to 99.7


Regarding claim 7, the claimed solution Nb with  phase Ti and/or -phase Ti are recognized as microstructure fully depends on the alloy composition and manufacturing process. JP’511 teaches the similar Ti-Nb alloy including retained -phase (abstract of JP’511). Therefore, the claimed microstructure would be highly expected for the wire of JP’511. MPEP 2112 01 and 2145 II.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’511 in view of Hara et al (US-PG-pub, 2007/0133355 A1 listed in IDS filed on 11/25/2019, thereafter PG’355).
Regarding claims 8-9, JP’511 does not specify the mainspring (cl.8) or balance spring (cl.9). However, applying Ti-Nb alloy for springs in timepiece is well-known technique as demonstrated by PG’355. PG’355 provide a timepiece spring whereby it is possible to ensure high precision and stable operation of precision mechanisms such as timepieces, and to provide a timepiece spring, a mainspring, a hairspring, and a timepiece wherein long-term operation can be ensured when the spring is used as a power source. (Abstract, Figs, and examples of PG’355). PG’355 teaches that titanium alloy contains 20 to 80 mass % of said vanadium group elements per a total of 100 mass % of said titanium alloy (cl.8 of PG’355), which overlapping the claimed Ti-Nb alloy. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Ti-Nb alloy for mainspring (cl.8) or balance spring (cl.9) as demonstrated by PG’355 from the alloy JP’511 since PG’355 teaches that the titanium alloy constituting the timepiece spring is characterized in being composed of a titanium alloy with an average Young's modulus of 100 GPa or less and a tensile strength of 1000 MPa or greater, and it is preferable that the average Young's modulus be 90 GPa or less and the tensile strength be 1300 MPa or greater, or that the average Young's modulus be 60 GPa or less and the tensile strength be 1000 MPa or greater. (par.[0026] of PG’355).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734